NUMBER 13-22-00061-CV

                               COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                       CORPUS CHRISTI – EDINBURG


SANTOS VALENTIN RAMOS,                                                            Appellant,

                                              v.

TAYLOR LEANN SHAFER,                                                               Appellee.


                     On appeal from the 377th District Court
                           of Victoria County, Texas.


                                          ORDER

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       This cause is before the Court on appellant’s fourth motion for extension of time to

file appellant’s brief. See TEX. R. APP. P. 10.5(b). Appellant’s brief was initially due on July

11, 2022. Appellant previously filed motions to extend time to file brief on July 7, August

5, and September 9, 2022; we granted each motion, and the deadline for filing the brief

was extended until October 11, 2022. In the current motion, appellant states an additional
thirty-day extension is necessary because counsel is handling several appellate and other

matters which require her immediate attention.

       Having fully examined and considered appellant’s motion, the Court is of the

opinion that, in the interest of justice, appellant’s fourth motion of extension of time to file

brief should be granted. Accordingly, we GRANT appellant’s fourth motion of extension

of time to file appellant’s brief. Appellant’s brief shall be filed with the clerk of this Court

on or before 5:00 p.m. on Thursday, November 10, 2022. The Court will entertain no

further requests for extension of time from appellant.

                                                                  PER CURIAM

Delivered and filed on the
11th day of October, 2022.




                                               2